Citation Nr: 1423461	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  06-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board several times-in July 2011, October 2012, and May 2013-for further development and is now ready for disposition.


FINDING OF FACT

In an October 2013 letter, the Veteran asked that his TDIU claim be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

Here, in an October 2013 letter, the Veteran asked that his claim for a TDIU be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over this claim and, as such, must dismiss the appeal as to this issue.


ORDER

The issue of entitlement to a TDIU is dismissed without prejudice.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


